12/21/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0470



                          Supreme Court No. DA-20-470

STATE OF MONTANA,

                   Plaintiff and Appellee,

v.

TRACY ALAN REXFORD,

               Defendant and Appellant.


                                       ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including February 4, 2021, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          December 21 2020